ACCEPTED
                                                                                        04-14-00153-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                  12/26/2014 4:47:45 PM
                                                                                          KEITH HOTTLE
                                                                                                 CLERK

                                NO. 04-14-153-CV

                                                                       FILED IN
              In the Fourth Court of Appeals                    4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS

                   San Antonio, Texas                           12/26/2014 4:47:45 PM
                                                                    KEITH E. HOTTLE
                                                                         Clerk

           Harold Gaskill, III, M.D. and Harold Gaskill, M.D., P.A.,
                              Appellants-Plaintiffs,
                                                               RECEIVED IN
                                                         4th COURT OF APPEALS
                                     v.                   SAN ANTONIO, TEXAS
                                                         12/29/2014 8:40:00 AM
VHS San Antonio Partners, LLC d/b/a Baptist Health System andKEITHd/b/a  North
                                                                   E. HOTTLE
                                                                  Clerk
  Central Baptist Hospital, Baptist Health System, North Central Baptist
Hospital, Graham Reeve, David Siegel, William Waechter, and Jaydeep Shah,
                          Appellees-Defendants.


                    On Appeal From Cause No. 2013-CI-14959
            In the 285th Judicial District Court of Bexar County, Texas
                   Honorable Janet P. Littlejohn, Presiding Judge


      APPELLEES’ REPLY IN SUPPORT OF FIRST MOTION FOR
      EXTENSION OF TIME TO FILE MOTION FOR REHEARING


      Notwithstanding the de minimis impact a 14-day extension of time for

Appellees to file their motion for rehearing would have on the ultimate

adjudication of this litigation and notwithstanding Gaskill’s failure to identify any

prejudice to themselves from a 14-day extension, Gaskill offers a litany of

arguments why this Court should deny Appellees’ First Motion for Extension of

Time to File Motion for Rehearing. Gaskill’s arguments should be rejected.
      Gaskill first argues that “[t]he Appellees are represented by a large firm with

offices all over the state and worldwide for that matter.” Resp. at 1-2. If that were

a valid argument, then large law firms, as a matter of law, would never be entitled

to request extensions to file a motion for rehearing or any other kind of extension

in any matter in our court system. Gaskill fails to cite any authority recognizing

one set of rules for large law firms and another set for smaller law firms.

Moreover, the fact that more than one attorney is working on this matter for

Appellees ignores the reality that different attorney(s) take the laboring oar on

different parts of a case based on experience and specialized expertise.

      Gaskill next argues that “[l]ast year when it sought to expedite the hearing at

the trial, the Appellees/Defendants assembled voluminous pleadings, tried to set

hearings and performed an entire array of work between December 31, 2013 and

January 2, 2014” and “the holidays and other alleged matters did not pose an

impediment then.” Id. at 2. Appellees, however, were faced with the possibility

that Gaskill could argue that Appellees’ motion to dismiss was required to be ruled

on by January 3, 2014 under Texas Rule of Civil Procedure 91a. Thus, Appellees

were compelled to take all necessary measures during that time period to ensure

action could be taken on Appellees’ motion to dismiss by January 3, 2014. No

such potential deadline exists for Appellees’ motion for rehearing.

      Gaskill next incorrectly argues that “Appellee had two weeks when this



                                          2
Court ruled and apparently made no effort to prepare its motion for

reconsideration.” Id. Appellees, however, filed their motion for extension of time

to file their motion for rehearing on December 23, 2014 – just six days after this

Court issued its decision in this case on December 17, 2014.

       Gaskill next argues that Appellees’ motion for extension of time to file their

motion for rehearing is somehow reflective of an alleged pattern of delay in this

litigation.   Id. at 2-3.   Gaskill, however, does not argue, much less cite any

evidence, that Appellees violated any deadlines for filing their motion to dismiss or

for obtaining a ruling on their motion to dismiss or violated any discovery

deadlines below. Id. Appellees’ one prior motion for extension of time in this

appeal was to file their response brief on the merits. That motion for extension

was not opposed by Gaskill and was granted by this Court.

       Gaskill next wonders why a motion for extension is necessary when “[t]his

case has been thoroughly briefed and argued” and it is unclear “what remains to be

‘reconsidered.’” Id. That is an argument addressed to the merits of Appellees’

forthcoming motion for rehearing, not the merits of Appellees’ motion for

extension of time to file the motion for rehearing. Appellees intend to address a

particular rationale for this Court’s decision in their motion for rehearing.

Appellees also intend to raise an additional issue regarding this Court’s decision to

remand the case to the trial court that was not previously addressed in Appellees’



                                          3
briefs on the merits because the issue, of course, was not raised until this Court

actually ruled that the case be remanded.         Therefore, Appellees’ motion for

rehearing cannot simply be cut-and-pasted from its prior briefing.

      Finally, Appellees incorrectly note that “[u]nder Tex. R. App. P. 49.7 this

court can deny the right to even file a motion for rehearing, or at a minimum

shortened [sic] the time for doing so.” Id. at 3. Rule 49.7 says no such thing.

While this Court can deny a motion for rehearing, Gaskill does not cite any

authority holding that this Court can preclude Appellees from even filing the

motion for rehearing in the first place. There certainly is no dispute that Rule 49.8

expressly authorizes parties like Appellees to file a motion for extension of time to

file a motion for rehearing, which is the motion currently before this Court.

                                  CONCLUSION

      For the reasons set forth above, Appellees respectfully request that this

Court grant Appellees’ First Motion for Extension of Time to File Motion for

Rehearing and grant a 14-day extension of time for Appellees to file said motion

from January 2, 2015 until January 16, 2015.           Appellees further respectfully

request that this Court grant Appellees all other relief to which they are entitled.




                                           4
Respectfully submitted,

FULBRIGHT & JAWORSKI LLP


By:   /s/ Warren S. Huang
      Warren S. Huang
      State Bar No. 00796788
      warren.huang@nortonrosefulbright.com
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Telephone: (713) 651-5151
Facsimile: (713) 651-5246


FULBRIGHT & JAWORSKI LLP

      Yvonne K. Puig
      State Bar No. 16385400
      yvonne.puig@nortonrosefulbright.com
      Eric Hoffman
      State Bar No. 24074427
      eric.hoffman@nortonrosefulbright.com
98 San Jacinto Boulevard, Suite 1100
Austin, Texas 78701-4255
Telephone: (512) 474-5201
Facsimile: (512) 536-4598

Counsel for Appellees




  5
                     CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersigned

counsel – in reliance upon the word count of the computer program used to prepare

this document – certifies that this motion contains 799 words, excluding the words

that need not be counted under Texas Rule of Appellate Procedure 9.4(i)(1).


                                                      /s/ Warren S. Huang
                                                        Warren S. Huang



                        CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that a copy of Appellees’ Reply in

Support of First Motion for Extension of Time to File Motion for Rehearing was

served by electronic filing and electronic mail in compliance with Texas Rule of

Appellate Procedure 9.5 on December 26, 2014, upon the following:

                              Mr. Mark A. Weitz
                             WEITZ MORGAN PLLC
                        100 Congress Avenue, Suite 2000
                              Austin, Texas 78701
                            (Counsel for Appellants)
                           mweitz@weitzmorgan.com


                                                     /s/ Warren S. Huang
                                                       Warren S. Huang




                                        6